United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1342
                      ___________________________

                           Rocky Thomas Traversie

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Matthew Starr; Matthew Hanisch; Dave Dunteman, police officers at Sioux Falls
         Police Department, in their individual and official capacities

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                 ____________

                        Submitted: November 26, 2018
                           Filed: December 3, 2018
                                [Unpublished]
                                ____________

Before KELLY, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
      Rocky Traversie appeals the district court’s1 rulings limiting discovery and the
grant of summary judgment to three Sioux Falls Police Department officers on his
excessive-force claims. We affirm the judgment of the district court. See 8th Cir.
R. 47B.

        We first conclude that the district court did not abuse its discretion in denying
Traversie’s discovery requests. See Sheets v. Butera, 389 F.3d 772, 780 (8th Cir.
2004) (explaining that an appellate court’s review of discovery rulings is “very
deferential” and that such rulings will not be reversed “absent a gross abuse of
discretion resulting in fundamental unfairness” (citation omitted)). We also conclude
that the police officers were entitled to qualified immunity on the summary-judgment
record before the district court. See Rohrbough v. Hall, 586 F.3d 582, 585 (8th Cir.
2009) (explaining that a police officer is entitled to qualified immunity on an
excessive-force claim “unless the evidence viewed favorably to [the plaintiff]
supports a finding that [the officer’s] conduct violated a constitutional right, and that
constitutional right was so ‘clearly established’ at the time of the alleged violation
that a reasonable officer would have known that his conduct was unlawful” (citation
omitted)).
                         ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                          -2-